DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim20 is  objected to because of the following informalities:  Claim 20  a method claim is dependent on an apparatus claim 1 , this  dependency is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 16 and 20 are rejected under 35 U.S.C. 102 as being anticipated by McCLoud et al 10,829,163.

Regarding claim 1, McCloud disclose flooring member comprising: a structural member ,100 having one or more ducts,400,300 extending along a length of the flooring member, each of the one or more ducts forming a hollow cavity ,312 extending along a length of each duct, the one or more ducts being integrally formed with the flooring member.Regarding claim 2, McCloud disclose the flooring member according to claim 1, wherein each of the one or more ducts is formed by one or more ribs having one or more connecting portions,338   extending between the one or more ribs.Regarding claim 3, McCloud disclose member according to claim 1, further comprising a substrate, wherein the structural member is disposed along a surface,212 of the substrate.Regarding claim 4, McCloud disclose the flooring member according to claim 1, wherein the structural member is an integrally formed pultruded material, col, 4,line 65.Regarding claim 5, McCloud disclose the flooring member according to claim 4, wherein the integrally formed pultruded material is a polyurethane material, col.4 ln67.Regarding claim 6, McCloud disclose the flooring member according to claim 5, wherein the integrally formed pultruded material includes a base material and one or more reinforcing additives, col 4, line 41.Regarding claim 7, McCloud disclose the flooring member according to claim 1, wherein the one or more ducts are coplanar, parallel, or both Fig.1 and fig.3.
Regarding claim 9, McCloud disclose the flooring member according to claim 1, wherein  method of forming the flooring member according to claim 1, comprising: (a) pultruding a glass-filled polyurethane material to form the structural member; (b) laminating the structural member to a substrate, the substrate being a continuous mat; fig.5 and (c) filling the cavities of each of the one or more ducts with an insert comprising one or more structural foam materials fig 6,305 col.4,line 67


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mc Cloud et al.
, Mc Cloud et al fails to disclose 
Regarding claim 12, wherein the one or more ducts vary in height and width.Regarding claim 13, wherein the one or more ducts have a cross-sectional area of greater than 290 cm.
 Regarding claim 14, wherein the flooring member has a maximum load capacity of greater than 20 kiloNewtons.Regarding claim 15, wherein the flooring member has a maximum load capacity of greater than 40 kiloNewtons. 
It would have also been obvious to one having ordinary skill in the art at the time the invention was made to have a cross-sectional area and  a maximum load capacity since the geometries and strengths are similar since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claims 8,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mc Cloud et al in view of Wilberg et al.
Regarding claim 8, McCloud fails to disclose wherein the flooring member  includes an interlocking portion  extending along one or more peripheral edges of the flooring member, 
Wilberg et al teach the interlocking portion configured to secure the flooring member to one or more additional flooring members, wherein the flooring member( 439,437)  includes an interlocking portion,443 extending along one or more peripheral edges of the flooring member, the interlocking portion configured to secure the flooring member to one or more additional flooring members.

  Regarding claim 17, McCloud as modified disclose a plurality of flooring members wherein the plurality of flooring members are interconnected by mating the interlocking portions of each of the flooring members. 
However Wilberg et al teach a plurality of interconnected by mating the interlocking flooring membersIt would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by Mc Cloud et al  to include a plurality of interconnected by mating the interlocking flooring members as taught by Wilberg et al in order  to  provide a mechanical attachment  means. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCloud in view of   Wojtowicki et al (2010/0314813).
Regarding claim 19, McCloud fail to disclose wherein the flooring member is thermally insulated by the insert.However, Wojtowicki et al teach a flooring member is thermally insulated by the insert 12.It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Mc Cloud et al  to include flooring member is thermally insulated by the insert   as taught by Wojtowicki et al in order to provide a temperature control environment. 


                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose. Baldsiefen et al 2013/0252529
Baldsiefen et al teaches ducts 439, fig. 4


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PINEL E ROMAIN/Primary Examiner, Art Unit 3612